Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 7-8 and 16 are canceled, claims 21 and 22 are new, and claims 1-6, 9-15, and 17-22 remain pending in the application in response to the applicant’s amendments to the rejections previously set forth in the Non-Final Office Action mailed June 1, 2021. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 22 is objected to because of the following informalities: “storing in memory of a comprising a second memory both the first” should be “storing at a second memory both the first”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-2, 4-5, 11-12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 6969352 B2, published November 29, 2005) in view of Jones et al. (US 9367517 B2, published June 14, 2016), hereinafter referred to as Chiang and Jones, respectively.
Regarding claim 1, Chiang teaches an ultrasound imaging system (Fig. 1, ultrasound imaging system), comprising: 
an ultrasound imaging probe configured to acquire image data associated with an object (see col. 37, lines 40-43 – “The scanning operations are directed active acquisition of real-time, dynamic ultrasonic image data, and are typically applied as the hand-held probe is manipulated over the subject imaging area.”); 
a communication interface in communication with the ultrasound imaging probe (Fig. 1; see col. 6, lines 35-37 — “The probe 3 interfaces with the host computer 5 over a communications link 40...”); 
a memory (Fig. 1, memory 15 of an integrated front-end probe 3);
a communication interface (Fig. 1, interface 40 between the integrated front-end probe 3 and host computer 5); and 
a processor (Fig. 1, microprocessor 7 of host computer 5). 
Chiang does not explicitly teach: 
a memory comprising a first queue and a second queue; 
a communication interface configured to:
transmit a first subset of the data in real time from the first queue based on the acquisition data rate; 
transmit a second subset of the data from the second queue at a delayed time, wherein:
the first queue has a higher transmission priority than the second queue;
a processor configured to:
identify a set of high priority data as the first subset of the data AND a set of low priority data as the second subset of the data;
queue the first subset of the data in the first queue; and
queue the second subset of the data in the second queue. 
Whereas, Jones, in the same field of endeavor, Jones teaches: 
a memory comprising a first queue and a second queue (Fig. 2; see col. 8, lines 30-36 – “...the die comprises queues implemented by FIFOs (first-in first-out). In the embodiment shown in FIG. 2, there are two FIFOs which provide a high priority queue 35 and a low priority queue 37. The interconnect delivers the memory transaction to the appropriate FIFO depending on which queue the transaction belongs to.”); and 
a communication interface (Fig. 2; see col. 8, lines 24-25 – “...the interface 8 is also used for the memory transactions such as memory reads and/or writes.”) configured to: 
transmit a first subset of the data in real time from the first queue based on the acquisition data rate (see col. 10, lines 1-3, 15-17 – “The prioritization P of the queue at the interface which arbitrates which of the wire packets ready for transmission will be transmitted next can alternatively or additionally be controlled...By controlling the sample rate S, the sampling method and/or the prioritization P, control over the delay D and the jitter J may be achieved...” so the data from the first queue (high priority) can be set to have no delay (real time) based on the priority and set sample (acquisition) rate), and 
transmit a second subset of the data from the second queue at a delayed time (see col. 10, lines 1-3, 15-17 – “The prioritization P of the queue at the interface which arbitrates which of the wire packets ready for transmission will be transmitted next can alternatively or additionally be controlled...By controlling the sample rate S, the sampling method and/or the prioritization P, control over the delay D and the jitter J may be achieved...” so the data from the second queue (low priority) can be delayed at a set delay based on the priority), wherein: 
the first queue has a higher transmission priority than the second queue (Fig. 6; see col. 11, lines 30-33 – “The first queue 35 is used for relatively high priority memory transactions, while the second queue 37 is used for relatively low priority memory transactions.”); and  
a processor (see col. 11, lines 24-26 – “Reference is now made to FIG. 6 which shows a priority arbiter 62. This arbiter 62 is provided in the packet multiplexer 26 shown in FIG. 2.” With the priority arbiter equated to a processor) configured to: 
identify a set of high priority data as the first subset of the data AND a set of low priority data as the second subset of the data (Fig. 6; col. 11, lines 27-33 – “The priority 
queue the first subset of the data in the first queue (Fig. 6; see col. 11, lines 30-31 – “The first queue 35 is used for relatively high priority memory transactions...”); and 
queue the second subset of the data in the second queue (Fig. 6; see col. 11, lines 31-33 – “...the second queue 37 is used for relatively low priority memory transactions.”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the memory of an ultrasound imaging system, as disclosed in Chiang, by having the memory provide a first queue and a second queue, as disclosed in Jones. One of ordinary skill in the art would have been motivated to make this modification in order to minimize power consumption and make the system more efficient, as taught in Jones (see col. 19, lines 32-36).  
Furthermore, regarding claim 2, Chiang further teaches wherein the communication interface includes a transfer bandwidth (see col. 40, lines 47-50 — “...images and iterative executable software instructions that are archived to the hard disk on the wearable computer can be transferred at 108 Mbps to the host computer.”) less than an acquisition data bandwidth of the image data at the acquisition data rate (see col. 13, lines 57-60, 63-66 —“...connection between the scan head and host computer is possible using the FireWire Standard...The FireWire standard is used for multimedia equipment and allows 100- 200 Mbps and preferably in the range of 400-800 Mbps operation over an inexpensive 6 wire cable...The FireWire protocol provides both isochronous communication for transferring high-rate, low-latency video data as well as asynchronous, reliable communication...” so the transfer bandwidth is 108 Mbps, which is less than an acquisition data bandwidth of 400-800 Mbps). 

Regarding claim 11, Chiang teaches a method of ultrasound imaging (Fig. 1, ultrasound imaging system), comprising:
acquiring, by an ultrasound imaging probe, image data associated with an object (see col. 37, lines 40-43 – “The scanning operations are directed active acquisition of real-time, dynamic ultrasonic image data, and are typically applied as the hand-held probe is manipulated over the subject imaging area.”); 
transmitting data via a communications link between an ultrasound probe and a host (Fig. 1; see col. 6, lines 35-37 — “The probe 3 interfaces with the host computer 5 over a communications link 40...”); and 
a memory (Fig. 1, memory 15 of an integrated front-end probe 3). 
Chiang does not explicitly teach:
providing, in a memory, a first queue and a second queue; 
transmitting a first subset of the data from a first queue in real time based on the acquisition data rate; and 
transmitting a second subset of the data from a second queue at a delayed time, wherein the method further comprises:
identifying a set of high priority data as the first subset of data and a set of low priority data as the second subset of data; and 
queuing the first subset of the data in the first queue and the second subset of the data in the second queue, wherein the first queue has a higher transmission priority than the second queue. 

providing, in a memory, a first queue and a second queue (Fig. 2; see col. 8, lines 30-36 – “...the die comprises queues implemented by FIFOs (first-in first-out). In the embodiment shown in FIG. 2, there are two FIFOs which provide a high priority queue 35 and a low priority queue 37. The interconnect delivers the memory transaction to the appropriate FIFO depending on which queue the transaction belongs to.”); 
transmitting a first subset of the data from a first queue in real time based on the acquisition data rate (see col. 10, lines 1-3, 15-17 – “The prioritization P of the queue at the interface which arbitrates which of the wire packets ready for transmission will be transmitted next can alternatively or additionally be controlled...By controlling the sample rate S, the sampling method and/or the prioritization P, control over the delay D and the jitter J may be achieved...” so the data from the first queue (high priority) can be set to have no delay (real time) based on the priority and set sample (acquisition) rate); and 
transmitting a second subset of the data from a second queue at a delayed time (see col. 10, lines 1-3, 15-17 – “The prioritization P of the queue at the interface which arbitrates which of the wire packets ready for transmission will be transmitted next can alternatively or additionally be controlled...By controlling the sample rate S, the sampling method and/or the prioritization P, control over the delay D and the jitter J may be achieved...” so the data from the second queue (low priority) can be delayed at a set delay based on the priority), wherein the method further comprises: 
identifying a set of high priority data as the first subset of data and a set of low priority data as the second subset of data (Fig. 6; col. 11, lines 27-33 – “The priority arbiter 62 is also arranged to receive an output from a first network on chip packet queue 35 and a second network on chip packet queue 37. The first queue 35 is used for 
queuing the first subset of the data in the first queue and the second subset of the data in the second queue, wherein the first queue has a higher transmission priority than the second queue (Fig. 6; col. 11, lines 30-33 – “The first queue 35 is used for relatively high priority memory transactions while the second queue 37 is used for relatively low priority memory transactions.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the memory of an ultrasound imaging system, as disclosed in Chiang, by having the memory provide a first queue and a second queue, as disclosed in Jones. One of ordinary skill in the art would have been motivated to make this modification in order to minimize power consumption and make the system more efficient, as taught in Jones (see col. 19, lines 32-36).  
Furthermore, regarding claim 12, Chiang further teaches wherein the communication link includes a transfer bandwidth (see col. 40, lines 47-50 — “...images and iterative executable software instructions that are archived to the hard disk on the wearable computer can be transferred at 108 Mbps to the host computer.”) less than an acquisition data bandwidth of the image data at the acquisition data rate (see col. 13, lines 57-60, 63-66 — “...connection between the scan head and host computer is possible using the FireWire Standard...The FireWire standard is used for multimedia equipment and allows 100-200 Mbps and preferably in the range of 400-800 Mbps operation over an inexpensive 6 wire cable...The FireWire protocol provides both isochronous communication for transferring high-rate, low-latency video data as well as asynchronous, reliable communication...” so the transfer bandwidth is 108 Mbps, which is less than an acquisition data bandwidth of 400-800 Mbps).

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Jones, as applied to claim 2 and 12 above, respectively, and further in view of Makovetzky (US 10063895 B2, published August 28, 2018 with a priority date of December 27, 2015), hereinafter referred to as Makovetzky. 
Regarding claim 3, Chiang in view of Jones teaches all of the elements as disclosed in claim 2 above. 
Chiang in view of Jones does not explicitly teach wherein the communication interface is further configured to: 
transmit the first subset of the image data using a portion of the transfer bandwidth; and
transmit the second subset of the image data using a remaining portion of the transfer bandwidth. 
Whereas, Makovetzky, in the same field of endeavor, teaches wherein the communication interface is further configured to: 
transmit the first subset of the image data using a portion of the transfer bandwidth (Fig. 1B, “Instructions to transmit first video content item to the user at the first bandwidth portion...” 130b, with the image data equated to the video content item); and 
transmit the second subset of the image data using a remaining portion of the transfer bandwidth (Fig. 1B, “...subsequently to transmit the second video content item to the user at the second bandwidth portion” 130b, with the image data equated to the video content item). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Chiang in view of Jones, by including to the system transmit the first subset of the image data using a portion of the transfer bandwidth, and transmit the second subset of the image data using a remaining portion of the transfer bandwidth, as disclosed in Makovetzky. One of ordinary skill in the art would have been motivated to make this 
Regarding claim 13, Chiang in view of Jones teaches all of the elements as disclosed in claim 12 above. 
Chiang in view of Jones does not explicitly teach wherein the transmitting the first subset of the image data includes: 
transmitting the first subset of the image data using a portion of the transfer bandwidth of the communication link, AND
wherein the transmitting the second subset of the image data includes transmitting the second subset of the image data using a remaining portion of the transfer bandwidth.
Whereas, Makovetzky, in the same field of endeavor, teaches wherein the transmitting the first subset of the image data includes: 
transmitting the first subset of the image data using a portion of the transfer bandwidth of the communication link (Fig. 1B, “Instructions to transmit first video content item to the user at the first bandwidth portion...” 130b, with the image data equated to the video content item), AND
wherein the transmitting the second subset of the image data includes transmitting the second subset of the image data using a remaining portion of the transfer bandwidth (Fig. 1B, “...subsequently to transmit the second video content item to the user at the second bandwidth portion” 130b, with the image data equated to the video content item). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of ultrasound imaging, as disclosed in Chiang in view of Jones, by including to the method transmitting the first subset of the image data using a portion of the transfer bandwidth of the communication link, and transmitting the second subset of the image data .

Claims 5-6, 14-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Jones, as applied to claim 1 and 11 above, respectively, and further in view of Sato (US
20180078145 A1, published March 22, 2018 with a priority date of October 11, 2012), hereinafter referred to as Sato.
Regarding claim 5, Chiang in view of Jones teaches all of the elements as disclosed in claim 1 above.
Chiang in view of Jones does not explicitly teach wherein the ultrasound imaging probe includes a memory configured to store the second subset of the image data while the communication interface is transmitting the first subset of the image data.
Whereas, Sato, in the same field of endeavor, teaches wherein the ultrasound imaging probe includes a memory configured to store the second subset of the image data while the communication interface is transmitting the first subset of the image data (Fig. 8; see pg. 7, col. 1, para. 0105 — “When step S6 is started, processing of the stripe with the highest priority is started. Foremost, the actual scanning region to be scanned is determined (S11).”; Fig. 1; see pg. 5, col. 2, para. 0079 – “... the apparatus control unit 107 calculates the scanning region as the region in which the acoustic probe actually performs scanning. Calculation of the scanning region is performed in the scanning priority order from the measurement designated region having a high scanning priority.”; see pg. 7, col. 1, para. 0108 – “As a result of performing the foregoing processing, information of the actual scanning region to be scanned will be listed in the scanning execution order, and stored for each priority.” So a subset of the image data 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Chiang in view of Jones, by having the system store the second subset of the image data while the communication interface is transmitting the first subset of the image data, as disclosed in Sato. One of ordinary skill in the art would have been motivated to make this modification in order to simplify the setting operation performed by the user and determine a scanning path among multiple regions of interests according to a priority order, as taught in Sato (see pg. 1, col. 2, para. 0014). 
Furthermore, regarding claim 6, Sato further teaches wherein the ultrasound imaging probe includes a processor configured to identify the first subset of the image data from the acquired image data (Fig. 8; see pg. 7, col. 1, para. 0105 — “When step S6 is started, processing of the stripe with the highest priority is started. Foremost, the actual scanning region to be scanned is determined (S11).” so the first subset of the image data (high priority) is determined). 
The motivation for claim 6 was shown previously in claim 5.
Regarding claim 14, Chiang in view of Jones teaches all of the elements as disclosed in claim 11 above. 
Chiang in view of Jones does not explicitly teach a method further comprising: storing, at a memory of the ultrasound imaging probe, the second subset of the image data concurrently with the transmitting the first subset of the image data.
Whereas, Sato, in the same field of endeavor, a method further comprising: storing, at a memory of the ultrasound imaging probe, the second subset of the image data concurrently with the transmitting the first subset of the image data (Fig. 8; see pg. 7, col. 1, para. 0105 — “When step S6 is started, processing of the stripe with the highest priority is started. Foremost, the actual scanning region to be 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Chiang in view of Jones, by having the system identify the subset of the image data from the acquired image data, as disclosed in Sato. One of ordinary skill in the art would have been motivated to make this modification in order to simplify the setting operation performed by the user and determine a scanning path among multiple regions of interests according to a priority order, as taught in Sato (see pg. 1, col. 2, para. 0014).
Furthermore, regarding claim 15, Sato further teaches a method further comprising: identifying, by a processor of the ultrasound imaging probe, the first subset of the image data from the acquired image data (Fig. 8; see pg. 7, col. 1, para. 0105 — “When step S6 is started, processing of the stripe with the highest priority is started. Foremost, the actual scanning region to be scanned is determined (S11).” so the first subset of the image data (high priority) is determined). 
Furthermore, regarding claim 20, Sato further teaches a method further comprising: combining, at the host, the first subset of the image data and the second subset of the image data to form a combined image; and storing, at the host, the combined image for subsequent review (Fig. 1 and 4; see pg. 5, col. 1, para. 0072 — “In the diagram, 406 represents a region corresponding to the observed image, and is a planar range in which the acoustic probe can perform scanning. 401 to 405 are measurement designated regions that were designated by the user 401 to 403 are regions which are set with a high priority (let this 
The motivation for claims 15 and 20 was shown previously in claim 14.

Claims 9-10 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Jones, as applied to claim 1 and 11 above, respectively, and further in view of Urbano et al. (US 5976088 A, published November 2, 1999), hereinafter referred to as Urbano. 
Regarding claims 9 and 17, Chiang in view of Jones teaches all of the elements as disclosed in claim 1 and 11 above, respectively. 
Chiang in view of Jones does not explicitly teach wherein the first subset of the image data includes a plurality of scan lines associated with the object, AND wherein the plurality of scan lines is associated with an image plane. 
Whereas, Urbano, in the same field of endeavor, teaches wherein the first subset of the image data includes a plurality of scan lines associated with the object, AND wherein the plurality of scan lines is associated with an image plane (Fig. 1, sampled scan lines 16 of a frame of a heart 10; see col. 3, lines 46-51 — “...a sample ultrasound sector scan image of an anatomic structure 10, as well as the parameters of the scan. The structure 10 is a heart, and feature 12 is an outline of a heart chamber. The image is obtained using a conventional transducer 14 which forms a plurality of scan lines or beams 16 that traverse an angular sector 18 in a plane.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Chiang in view of Jones, by having a plurality of scan lines associate with an image plane, as disclosed in Urbano. One of ordinary skill in the art would have been motivated to make this modification in order to increase the effective acquisition 
Furthermore, regarding claim 10 and 18, Chiang further teaches wherein the first subset of the image data includes data samples representative of a depth window within a plurality of scan lines associated with the object (see col. 38, lines 44-45 — “Once the structure is chosen, the user places the transducer on the area of interest in the scanning window.”; see col. 32, lines 60-65 — “Data from several RF lines are needed in order to get useful velocity estimates by the auto-correlation technique. Typically, between 8 and 16 lines are acquired for the same image direction. The lines are divided into range gates throughout the image depths and the velocity is estimated along the lines.”; see col. 33, lines 7-10 — “For color-flow imaging, CFI, the velocity estimator is given by Eq. (5). This can be computed by serial processing, since the arrival of samples for a new line results in the addition of the new data to an already calculated sum.”), AND
Urbano further teaches wherein the data samples are associated with a C-plane (Fig. 1, sampled scan lines 16 of a frame; see col. 3, lines 49-51 — “The image is obtained using a conventional transducer 14 which forms a plurality of scan lines or beams 16 that traverse an angular sector 18 in a plane.”).
The motivation for claims 10 and 18 was shown previously in claims 9 and 17, respectively. 

	Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Jones, as applied to claim 1 and 11, respectively, and in further view of Ware (US 9152585 B2, published October 6, 2015), hereinafter referred to as Ware. 
Regarding claim 21, Chiang in view of Jones teaches all of the elements disclosed in claim 1 above, AND Chiang further teaches wherein the memory is a first memory, and the ultrasound imaging system further comprises a host comprising a second memory (Fig. 1, an integrated front-end probe 3 includes a 
Chiang in view of Jones does not explicitly teach a second memory adapted to store both the first queue and the second queue for subsequent non-real time review.
Whereas, Ware, in the same field of endeavor, teaches a second memory adapted to store both the first queue and the second queue for subsequent non-real time review (Fig. 1, memory IC 114 is equated to the second memory of a host, storing data from the queues 116 and 118 (equated to first queue and second queue) in bank sets 128; see col. 2, lines 55-60 – “...memory IC 114 includes one or more decoder circuits 136, coupled to the receiver circuits 134, to decode the received the command signals and to signal the bank sets 128 to either provide or store data onto or from bidirectional data (DQ) links 112 based at least in part on information contained in the command signal.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Chiang in view of Jones, by having the system include a second memory adapted to store both the first queue and the second queue for subsequent non-real time review, as disclosed in Ware. One of ordinary skill in the art would have been motivated to make this modification in order to reduce or eliminate turnabout delay to eliminate gaps in the data streams on the bidirectional communication links, as taught in Ware (see Abstract). 
Regarding claim 21, Chiang in view of Jones teaches all of the elements disclosed in claim 1 above, AND Chiang further teaches a first memory and a second memory (Fig. 1, an integrated front-end probe 3 includes a memory 15 (equated to a first memory), and a host computer 5 includes a core memory 64 (equated to a second memory). 
Chiang in view of Jones does not explicitly teach storing at a second memory both the first queue and the second queue for subsequent non-real time review.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Chiang in view of Jones, by including to the method a second memory storing both the first queue and the second queue for subsequent non-real time review, as disclosed in Ware. One of ordinary skill in the art would have been motivated to make this modification in order to reduce or eliminate turnabout delay to eliminate gaps in the data streams on the bidirectional communication links, as taught in Ware (see Abstract). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoon et al. (US 10025531 B2, published July 17, 2018 with a priority date of September 10, 2015) discloses a storage device that assigns host read commands to a high priority queue and all other commands including host write commands to a low priority queue.
E. Modiano, “A Simple Analysis of Average Queueing Delay in Tree Networks,” IEEE Transactions on Information Theory, vol. 42, no. 2, pp. 660-664, Mar. 1996 discloses a system where data will have no delay at a first queue and delay at a second queue. 
Peled et al. (US 10193831 B2, published January 29, 2019 with a priority date of January 23, 2015) discloses a system with its priority level of data flow based on sensitivity to latency of the data flow or a bandwidth of the data flow. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/N.C./Examiner, Art Unit 3793    

/JONATHAN CWERN/Primary Examiner, Art Unit 3793